The opinion of the court was delivered by
Redfield, J.
The plaintiff owned the premises where the lumber was attached. Hix occupied the premises, under a parol lease, with certain reseiwations of rooms in the house, and privileges in the barn ; and Abram F. Chase, the plaintiff’s son, had to some extent used these reserved privileges with the plaintiff’s consent. The court charged .the jury “ that if Hix had knowledge of. the arrangement between the plaintiff and said Abram, by which Abram was to deliver the lumber for the plaintiff on plaintiff’s premises, in the occupancy of Hix, and that the plaintiff was to pay Abram such sum as the lumber should cost him, and Hix made no objection to the arrangement, and that the lumber was delivered in pursuance of such arrangement, it was delivered to the plaintiff, on his own premises, and was therefore out of the control of Abram, and in the control of the plaintiff; and that there was by that act of delivery a full and complete change of possession; and that the lumber after such delivery would not be liable to attachment on the debts of said Abram.” Abram had no right in the premises. He used some privileges there by sufferance and permission. Abram had neither possession nor color of right in the place where the lumber was deposited, and it was placed there by direction of the plaintiff, and implied assent of Hix. It is not necessary that Hix should become bailee of the lumber; it is enough that Abram became *529divested of the possession ; and if the plaintiff placed the lumber in the garden wrongfully as against Hix, that is a matter between plaintiff and Hix; it gives no possession of the lumber to Abram. Besides, it is not apparent that Abram ever had any interest in the lumber; he bought the lumber for the plaintiff — not to sell to the plaintiff, but as his agent. The lumber became the plaintiff’s on purchase, and the plaintiff bound to replace the money paid for it; not the lumber, but' the money in the plaintiff’s hands, was liable to attachment at the suit of Abram’s creditors. We find no error in the charge.
It is claimed that plaintiff is estopped from claiming title to the lumber by procuring Upton to bid in the lumber at the sheriff’s sale. The effect of such act is to limit the plaintiff’s recovery to the actual cost of obtaining the possession and control of his property, and has no operation upon the title.

Judgment affirmed.